Case 2:16-cv-00254-DRH-AKT Document 59-9 Filed 03/10/20 Page 1 of 1 PageID #: 374


                                                                            Page 4


                               MR. MOSER:     Before we

                      begin, I want to place a statement                             I·

                      on the record with regard to the

                      plaintiff,    Francisco Rodriguez .

                      We learned from a source recently

                      that Mr. Rodriguez has been out of

                      the country for some period of

                      time and he is now in El Salvador
                                                                                     1:
                                                                                     I

                      and it's unclear
                                     .. whether he will                              I~
                                                                                     h
                      be returning.      I will be filing a                          li
                      motion to withdraw as counsel for

                      Mr. Rodriguez by close of business                             ~
                      tomorrow.     And I'm assuming
                                                                                     rI
                                                                                     I



                      defense counsel can take whatever

                      steps he needs to protect his

                      clients.

    D E N N I S         D ' 0 N 0 F R I 0, the witness

          herein, having been first duly sworn by a                                  lIi
          Notary Public in and of the State of New                                   I~
          York, was examined and testified as
                                                                                     I
          follows:

    EXAMINATION BY

    MR. MOSER:

             Q        Would you please state your full
